DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed August 13, 2021.   Claims 1-10 and 14-22 are pending and an action on the merits is as follows.	
Rejection of claim 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn.
Applicant’s arguments, see the last paragraph of page 1 of the response, filed August 13, 2021, with respect to the rejection of claim 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 14, 15 and 20-22 are rejected under 35 U.S.C. 103 as being obvious over Marquez et al. (US 2013/0340598 A1).
Claim 1: Marquez et al. discloses a digital musical instrument (page 6 ¶ [0087]), shown in Fig. 17A to comprise a sensor matrix (page 4 ¶ [0069]) of at least four rows and four columns of sensors.  The sensor matrix is on a substrate sheet (236), similar in construction to substrate sheet (36) of electrode lamination (35) shown in Figs. 1-10 (page 7 ¶ [0098]).  The electrode lamination is shown in Fig. 3 to include an upper surface (impact sensor assembly 24) and electronic circuit for outputting an electrical signal representative of an impact to the upper surface (page 6 ¶ [0088]).  An articulation recognition processor (signal processing circuitry 76) is coupled with the sensor matrix to receive the electrical signal output and configured to process the electrical signal to determine an associated sound to be output based on the electrical signal, output a signal representing the determined sound, and determine the associated sound (pages 5-6 ¶ [0086]-[0087]) based on a measured location of the impact and a force measurement of the impact on multiple sensors in the matrix (page 9 ¶ [0126]) in real-time, over a period of time (page 6 ¶ [0089]), as is recognized in the art.  This reference fails to disclose the articulation recognition processor to determine the 
However Marquez et al. teaches additional sensors (force-sensing potentiometers 272L, 272R) (page 7 ¶ [0101]) coupled to additional articulation recognition processors (different signal processing circuits), where the additional articulation recognition processors determine a sound based on a measured continuously variable location of an impact and a continuously variable force measurement of the impact to produce audio signals having varying frequencies and amplitudes in response to continuously variable movement (fingers drawn across or pressed against the additional sensors) (page 8 ¶ [0116]).
Given the teachings of Marquez et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital musical instrument disclosed in Marquez et al. with providing the articulation recognition processor coupled to the sensor matrix to determine the sound based on a measured continuously variable location of the impact and a continuously variable force measurements of the impact.  Doing so would allow “realistic simulations of percussion drumhead impact sounds” “over its entire upper surface” as taught in Marquez et al. (page 1 ¶ [0002]).
Claim 2: Marquez et al. discloses a digital musical instrument where the sensor matrix is similar in construction to substrate sheet, as stated above.  The substrate sheet is shown in Fig. 7 to include a flexible overlay substrate (flexible substrate sheet 36) with an applied resistive print (FSR ink) that electrically shorts against an opposed printed circuit when impacted (page 3 ¶ [0032]), where said opposed printed circuit is 
Claim 3: Marquez et al. discloses a digital musical instrument as stated above, where the sensor matrix is shown in Fig. 17A to include an enclosed spacer (white areas between sensor zones) between the flexible overlay substrate and the printed circuit (sensor zone).  Air gaps (gaps between electrode traces 284) through PCB holes are shown in Fig. 17C. Said air gaps allow air to flow to and from a space between the overlay substrate and the printed circuit during an impact event, as is recognized in the art.
Claim 4: Marquez et al. discloses a digital musical instrument having a sensor matrix, as stated above.  The matrix is shown in Fig. 17A to be a matrix of sensors 5 X 5 or greater. 
Claim 5: Marquez et al. discloses a digital musical instrument where the sensor matrix is similar in construction to substrate sheet, as stated above.  The substrate sheet is shown in Fig. 3 to be secured to a base (base pad 63) through a baseboard (21), bonded to a rubber surface of base (page 5 ¶ [0085]).  Therefore the surface impression transducer is secured to the base by a dampened connection.  
Claim 6: Marquez et al. discloses a digital musical instrument as stated above, where the sensor matrix is shown in Fig. 17A to be engineered in a round shape.
Claim 7: Marquez et al. discloses a digital musical instrument as stated above, where the articulation recognition processor determines the associated sound to be 
Claim 8: Marquez et al. discloses a digital musical instrument as stated above, where the processor is coupled with a memory for storing a plurality of sounds, where the processor selects one or more of the stored sounds to output based on a positional analysis of an impact event (page 9 ¶ [0126]). 
Claims 9 and 10: Marquez et al. discloses a digital musical instrument as stated above, where the articulation recognition processor determines a volume (amplitude) of the associated sound to be outputted based on force of impact through use of force sensitive operation amplifier (page 8 ¶ [0116]).
Claim 14: Marquez et al. discloses a digital musical instrument as stated above, where the digital musical instrument is a three dimensional instrument, as can be seen in Fig. 3, and the location includes location in an x or y direction (page 8 ¶ [0116]).  
Claim 15: Marquez et al. discloses a digital musical instrument as stated above, shown in Fig. 17A to include multiple sensor matrices corresponding to multiple zones, each coupled with the articulation recognition processor (page 7 ¶ [0097]).
Claim 20: Marquez et al. discloses a digital musical instrument as stated above, where sound is modulated by dynamically adjusting an attack of an outputted sound (page 6 ¶ [0087])  Therefore the ADSR sound is dynamically adjusted.
Claim 21: Marquez et al. discloses a digital musical instrument as stated above, where impact adjacency is used to determine impacts that occur between individual adjacent sensors (page 3 ¶ [0032]).
Claim 22: Marquez et al. discloses a digital musical instrument as stated above, shown in Fig. 17A to include multiple zones, where each zone produces a uniquely distinct frequency (page 9 ¶ [0126]) which are user adjustable by varying the transfer function of signal processing circuitry (page 6 ¶ [0087]).  Therefore the digital musical instrument has a virtual surface shape based configuration that can define multiple, virtual shapes on the transducer surface.
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Marquez et al. (US 2013/0340598 A1) in view of Shim et al. (US 2012/0204704 A1).
Claim 16: Marquez et al. discloses a digital musical instrument as stated above, where a digital music instrument concentrator (electronic interface module 70) has an input for coupling with the digital music instrument via interface tail (57) to receive a signal from the digital music instrument, as can be seen from Fig. 1.  It is further coupled with a synthesizer to provide said synthesizer with signals received from the digital music instrument (page 6 ¶ [0087]), and provides power to the digital music instruments (pages 5-6 ¶ [0086]).  This reference fails to disclose a plurality of digital music instruments as a digital instrument kit, where the digital music instrument concentrator has a plurality of inputs for coupling with the plurality of digital music instruments to receive the signal output from each of the plurality of digital music instruments.
However Shim et al. teaches a digital musical instrument where a plurality of digital music instruments are shown in FIG. 1 as a digital instrument kit, where a digital music instrument concentrator (electronic drum module 18) is shown in FIG. 4 to have a plurality of inputs (trigger inputs 44) for coupling with the plurality of digital music 
Given the teachings of Shim et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital musical instrument disclosed in Marquez et al. with providing a plurality of digital music instruments as a digital instrument kit, where the digital music instrument concentrator has a plurality of inputs for coupling with the plurality of digital music instruments to receive the signal output from each of the plurality of digital music instruments.  Doing so would provide a user "the ability to play with reduced or very minimal acoustic noise, and more compact drum setup" as taught in Shim et al. (page 1 ¶ [0005]).
Claims 17 and 18: Marquez et al. discloses a digital musical instrument as stated above, but fails to disclose the signal output by the processor to be a MIDI signal.
However Shim et al. teaches a digital musical instrument including a MIDI output port (38) (page 1 ¶ [0020]).  Therefore a signal output by a processor would be a MIDI signal.
Given the teachings of Shim et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital musical instrument disclosed in Marquez et al. with providing the signal output by the processor to be a MIDI signal.  Doing so would “permit MIDI control data ... to be transmitted to a personal computer for further processing” as taught in Shim et al. (page 1 ¶ [0020]).  
Claim 19: Marquez et al. modified by discloses a digital musical instrument as stated above, but fails to disclose the signal output by each of the plurality of digital music instruments to the digital music concentrator to be a MIDI signal.
However Shim et al. teaches a digital musical instrument where a signal output by each digital music instrument to the digital music instrument concentrator is a MIDI signal (page 2 ¶ [0028]).  
Given the teachings of Shim et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital musical instrument disclosed in Marquez et al. with providing the signal output by each of the plurality of digital music instruments to the digital music concentrator to be a MIDI signal.  Doing so would allow the digital music instrument to be “compatible with a large number of MIDI applications” as taught in Shim et al. (page 2 ¶ [0028]).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-10, 14, 17, 18 and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,812,110 B2. Although the claims at issue are not identical, they are not patentably distinct from any explicit limitations missing from the claims of the US Patent were found to be within the metes and bounds of the broadly described claimed limitations of the US Patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        August 20, 2021